 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     DAVID HANSEN
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                        Case No.: 2:20-cr-021 TLN
12
                   Plaintiff,
13
     vs.                                              STIPULATION AND ORDER
14                                                    CONTINUING STATUS CONFERENCE
     DAVID KENNETH HANSEN,                            AND EXCLUDING TIME UNDER THE
15                                                    SPEEDY TRIAL ACT
16                 Defendant.
                                                      Date:       June 10, 2021
17                                                    Time:       9:30 a.m.
                                                      Court:      Hon. Troy L. Nunley
18

19

20

21

22          Plaintiff United States of America by and through Assistant United States Attorney James
23
     Conolly, and Attorney Todd Leras on behalf of Defendant David Hansen, stipulate as follows:
24
            1. This matter is presently set for a status conference on June 10, 2021. By this
25
               stipulation, Defendant Hansen moves to continue the status conference to August 26,
26

27             2021.
     ORDER CONTINUING STATUS
28   CONFERENCE
 1        2. This case involves drug trafficking and firearm charges stemming from execution of
 2
             search warrants in Sacramento and Placer Counties. Defendant appeared for
 3
             arraignment on the charges contained in the Indictment on January 24, 2020. During
 4
             the period following the arraignment a series of national events related to the spread
 5

 6           of COVID-19 occurred.

 7        3. Federal and state authorities issued increasingly restrictive directives to slow the
 8
             spread of the virus during most of the time since the arraignment hearing. These
 9
             restrictions hampered the ability to conduct defense investigation as to potential
10
             defenses in this matter. Widespread distribution of vaccines, however, now appear to
11

12           be improving the situation. The defense is currently proceeding with its investigation.

13           Defendant Hansen therefore requests to continue this matter to August 26, 2021.
14
          4. Defendant Hansen is being held in pre-trial detention at the Sacramento County Main
15
             Jail. The Chief Judge for the Eastern District of California has issued a series of
16
             orders, including General Orders 612, 617, 618, 620, 624, 628, and 630 restricting
17

18           public access to the federal courthouses within the district since March 18, 2020.

19           General Order 631, issued on May 26, 2021, directs that reopening of federal
20
             courthouses with social distancing and mask restrictions will occur on June 14, 2021.
21
          5. On March 19, 2020, California Governor Gavin Newsom issued Executive Order N-
22
             33-20 ordering all California residents to shelter in place unless their services are
23

24           needed to perform work in critical infrastructure functions. These restrictions have

25           varied depending on surges and easing of the rate of COVID-19 infections. Based on
26
             improvements in infection rates and vaccinations, California intends to end its mask
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1           mandate on June 15, 2021.
 2
          6. The government has provided defense counsel with initial discovery consisting of
 3
             written offense reports and audio recordings. Defense counsel is reviewing these
 4
             materials with Mr. Hansen via occasional in-person visits at the Sacramento County
 5

 6           Jail and conducting follow up defense investigation. The defense therefore requests

 7           additional time to perform its discovery review and investigation.
 8
          7. Given the ongoing defense investigation, Defendant Hansen requests to continue the
 9
             status conference in this matter to August 26, 2021, at 9:30 a.m., and to exclude time
10
             between June 10, 2021, and August 26, 2021, inclusive, under Local Code T-4. The
11

12           United States does not oppose this request.

13        8. Attorney Todd Leras represents and believes that failure to grant additional time as
14
             requested would deny Defendant Hansen the reasonable time necessary for effective
15
             preparation, considering the exercise of due diligence.
16
          9. Based on the above-stated facts, Defendant Hansen requests that the Court find that
17

18           the ends of justice served by continuing the case as requested outweigh the best

19           interest of the public and the Defendant in a trial within the time prescribed by the
20
             Speedy Trial Act.
21
          10. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
22
             seq., within which trial must commence, the time period of June 10, 2021 to August
23

24           26, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), and

25           (B) (iv) [Local Code T-4] because it results from a continuance granted by the Court
26
             at Defendant Hansen’s request on the basis that the ends of justice served by taking
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1              such action outweigh the best interest of the public and the Defendant in a speedy
 2
                trial.
 3
            11. Nothing in this stipulation and order shall preclude a finding that other provisions of
 4
                the Speedy Trial Act dictate that additional time periods are excludable from the
 5

 6              period within which a trial must commence.

 7          Assistant U.S. Attorney James Conolly has reviewed this proposed order and authorized
 8
     Todd Leras via email to sign it on his behalf.
 9

10   DATED: June 7, 2021                                  PHILLIP A. TALBERT
                                                          Acting United States Attorney
11

12                                                        By      /s/ Todd D. Leras for
                                                                  JAMES CONOLLY
13                                                                Assistant United States Attorney
14
     DATED: June 7, 2021
15                                                        By      /s/ Todd D. Leras
                                                                  TODD D. LERAS
16                                                                Attorney for Defendant
                                                                  DAVID HANSEN
17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1                                                ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that the status conference in this matter, scheduled for June 10, 2021, is vacated.
 4
     A new status conference is scheduled for August 26, 2021, at 9:30 a.m. The Court further finds,
 5

 6   based on the representations of the parties and Defendant Hansen’s request, that the ends of

 7   justice served by granting the continuance outweigh the best interests of the public and the
 8
     Defendant in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. §
 9
     3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking into
10
     consideration the exercise of due diligence for the period from June 10, 2021, up to and
11

12   including August 26, 2021.

13          IT IS SO ORDERED.
14
     DATED: June 7, 2021
15                                                      Troy L. Nunley
                                                        United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
